

117 S2003 IS: Central American Women and Children Protection Act of 2021
U.S. Senate
2021-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2003IN THE SENATE OF THE UNITED STATESJune 10, 2021Mr. Rubio (for himself, Mr. Menendez, Ms. Collins, Mrs. Shaheen, Mr. Young, Mr. Coons, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo authorize appropriations for the Department of State for fiscal years 2021 through 2023 to provide assistance to El Salvador, Guatemala, and Honduras through bilateral compacts to increase protection of women and children in their homes and communities and reduce female homicides, domestic violence, and sexual assault.1.Short titleThis Act may be cited as the Central American Women and Children Protection Act of 2021.2.FindingsCongress finds the following:(1)The Northern Triangle countries of El Salvador, Guatemala, and Honduras have among the highest homicide rates in the world. In 2020, there were—(A)19.7 homicides per 100,000 people in El Salvador;(B)15.4 homicides per 100,000 people in Guatemala; and(C)37.6 homicides per 100,000 people in Honduras.(2)El Salvador, Guatemala, and Honduras are characterized by a high prevalence of drug- and gang-related violence, murder, and crimes involving sexual- and gender-based violence against women and children, including domestic violence, child abuse, and sexual assault.(3)In 2019, El Salvador, Guatemala, and Honduras were all listed among the 7 countries in the Latin America and Caribbean region with the highest rates of femicides (the intentional killing of women or girls because of their gender). In 2019—(A)113 women in El Salvador were victims of femicide;(B)160 women in Guatemala were victims of femicide; and(C)299 women in Honduras were victims of femicide or violent homicide.(4)In 2015, El Salvador and Honduras were among the top 3 countries in the world with the highest child homicides rates, with more than 22 and 32 deaths per 100,000 children, respectively, according to the nongovernmental organization Save the Children.(5)Thousands of women, children, and families from El Salvador, Guatemala, and Honduras fled unsafe homes and communities in 2019.(6)Violent crimes against women and children are generally assumed to be substantially under-reported because the majority of victims lack safe access to protection and justice.(7)Impunity for perpetrators of violence against women is rampant in El Salvador, Guatemala, and Honduras. There was a 5 percent conviction rate for violence against women in El Salvador in 2016 and 2017. The impunity level for violence against women in Guatemala was 97.05 percent in 2018. In 2018, there was an impunity rate of 95 percent for violence against women in Honduras.(8)According to a study conducted by the Woodrow Wilson International Center for Scholars—(A)childhood experiences with domestic violence in Latin America are a major risk factor for future criminal behavior; and(B)56 percent of incarcerated women and 59 percent of incarcerated men surveyed experienced intra-familial violence during childhood. 3.Women and children protection compacts(a)Authorization to enter into compactsThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, is authorized to enter into multi-year, bilateral agreements of not longer than 6 years in duration, developed in conjunction with the governments of El Salvador, Guatemala, and Honduras (referred to in this Act as Compact Countries). Such agreements shall be known as Women and Children Protection Compacts (referred to in this Act as Compacts).(b)PurposeEach Compact shall—(1)set out the shared goals and objectives of the United States and the government of the Compact Country; and(2)be aimed at strengthening the Compact Country’s efforts—(A)to strengthen criminal justice and civil court systems to protect women and children and serve victims of domestic violence, sexual violence, and child exploitation and neglect, and hold perpetrators accountable;(B)to secure, create, and sustain safe communities, building on best practices to prevent and deter violence against women and children;(C)to ensure that schools are safe and promote the prevention and early detection of domestic abuse against women and children within communities; and(D)to increase access to high-quality, life-saving health care, including post-rape and dignity kits, psychosocial support, and dedicated spaces and shelters for gender-based violence survivors, in accordance with international standards.(c)Compact elementsEach Compact shall—(1)establish a 3- to 6-year cooperative strategy and assistance plan for achieving the shared goals and objectives articulated in such Compact;(2)be informed by the assessments of—(A)the areas within the Compact Country experiencing the highest incidence of violence against women and children;(B)the ability of women and children to access protection and obtain effective judicial relief; and(C)the judicial capacity to respond to reports within the Compact Country of femicide, sexual and domestic violence, and child exploitation and neglect, and to hold the perpetrators of such criminal acts accountable;(3)seek to address the driving forces of violence against women and children, which shall include efforts to break the binding constraints to inclusive economic growth and access to justice;(4)identify clear and measurable goals, objectives, and benchmarks under the Compact to detect, deter and respond to violence against women and children;(5)set out clear roles, responsibilities, and objectives under the Compact, which shall include a description of the anticipated policy and financial commitments of the central government of the Compact Country;(6)seek to leverage and deconflict contributions and complementary programming by other donors, international organizations, multilateral institutions, regional organizations, nongovernmental organizations, and the private sector, as appropriate;(7)include a description of the metrics and indicators to monitor and measure progress toward achieving the goals, objectives, and benchmarks under the Compact, including reductions in the prevalence of femicide, sexual assault, domestic violence, and child abuse and neglect;(8)provide for the conduct of an impact evaluation not later than 1 year after the conclusion of the Compact; and(9)provide for a full accounting of all funds expended under the Compact, which shall include full audit authority for the Office of the Inspector General of the Department of State, the Office of the Inspector General of the United States Agency for International Development, and the Government Accountability Office, as appropriate.(d)SunsetThe authority to enter into Compacts under this Act shall expire on September 30, 2023.4.Authorization of assistance(a)AssistanceThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, is authorized to provide assistance under this section.(b)Authorization of appropriationsThere is authorized to be appropriated $15,000,000 for each of the fiscal years 2022 and 2023 to carry out this Act.(c)ImplementersAssistance authorized under subsection (a) may be provided through grants, cooperative agreements, contracts or other innovative financing instruments to civil society, international organizations, or other private entities with relevant expertise.(d)Prohibition on direct budgetary supportNo funds appropriated pursuant to subsection (b) may be provided as direct budgetary support to the Government of El Salvador, the Government of Guatemala, or the Government of Honduras.(e)Suspension of assistance(1)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, may suspend or terminate assistance authorized under this Act if the Secretary determines that the Compact Country or implementing entity—(A)is engaged in activities that are contrary to the national security interests of the United States;(B)has engaged in a pattern of actions inconsistent with the goals, objectives, commitments, or obligations under the Compact; or(C)has failed to make sufficient progress toward meeting the goals, objectives, commitments, or obligations under the Compact.(2)ReinstatementThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, may reinstate assistance suspended or terminated pursuant to paragraph (1) only if the Secretary certifies to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that the Compact Country or implementing entity has taken steps to correct each condition for which assistance was suspended or terminated under paragraph (1).(3)Notification and reportNot later than 15 days before suspending or terminating assistance pursuant to paragraph (1), the Secretary, in coordination with the Administrator of the United States Agency for International Development, shall notify the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives of the suspension or termination, including a justification for such action.5.Congressional notificationNot later than 15 days before entering into a Compact with the Government of Guatemala, the Government of Honduras, or the Government of El Salvador, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit to the Committee on Foreign Relations of the Senate, the Committee on Appropriations of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Appropriations of the House of Representatives—(1)a copy of the proposed Compact;(2)a detailed summary of the cooperative strategy and assistance plan required under section 3(c); and(3)a copy of any annexes, appendices, or implementation plans related to the Compact.6.Compact progress reports and briefings(a)Progress reportNot later than 1 year after entering into a Compact, and annually during the life of the Compact, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit a report to the congressional committees listed in section 5 that describes the progress made under the Compact.(b)ContentsThe report under subsection (a) shall include—(1)analysis and information on the overall rates of gender-based violence against women and children in El Salvador, Guatemala, and Honduras, including by using survivor surveys, regardless of whether or not these acts of violence are reported to government authorities;(2)analysis and information on incidences of cases of gender-based violence against women and children reported to the authorities in El Salvador, Guatemala, and Honduras, and the percentage of alleged perpetrators investigated, apprehended, prosecuted, and convicted;(3)analysis and information on the capacity and resource allocation of child welfare systems in El Salvador, Guatemala, and Honduras to protect unaccompanied children;(4)the percentage of reported violence against women and children cases reaching conviction;(5)a baseline and percentage changes in women and children victims receiving legal and other social services;(6)a baseline and percentage changes in school retention rates;(7)a baseline and changes in capacity of police, prosecution service, and courts to combat violence against women and children; (8)a baseline and changes in capacity of health, protection, and other relevant ministries to support survivors of gender-based violence; and (9)independent external evaluation of funded programs, including compliance with terms of the Compacts by El Salvador, Guatemala, and Honduras, and by the recipients of the assistance.(c)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Administrator of the United States Agency for International Development shall provide a briefing to the congressional committees listed in section 5 regarding—(1)the data and information collected pursuant to this section; and (2)the steps taken to protect and assist victims of domestic violence, sexual violence, and child exploitation and neglect.